280 P.2d 758 (1955)
Cecil Henry CAMPBELL, Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12100.
Criminal Court of Appeals of Oklahoma.
February 16, 1955.
Percy Hughes, Hobart, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., for defendant in error.
JONES, Presiding Judge.
Cecil Henry Campbell was found guilty by a verdict of the jury in the County Court of Kiowa County for the offense of driving an automobile on the public highway while under the influence of intoxicating liquor, and was sentenced to pay a fine of $50.
No brief has been filed on behalf of the appellant and no appearance was made by his counsel at the time the case was assigned for oral argument.
We have examined the record. It was a hard-fought case. The accused was arrested by highway patrolmen near the city limits of Snyder when they saw his car weave across the highway. They swore he was intoxicated. Defendant contended that he was just leaving a dance, that his companion was intoxicated but that he was not. That his companion attempted to grab the steering wheel which caused the car to weave. Several witnesses testified that they saw the defendant at the dance and that he was sober. Defendant's companion testified in his behalf, admitted being drunk on a public highway but said defendant was not intoxicated. A pint bottle and a half pint bottle with a trace of whiskey in them were found in the defendant's automobile at the time of his arrest.
The conflict in evidence presented an issue of fact for the determination of the jury and their judgment on such issue we feel is binding on this court. We have found no substantial errors and the judgment and sentence of the County Court of Kiowa County is affirmed.
POWELL and BRETT, JJ., concur.